216 Ga. 621 (1961)
118 S.E.2d 482
SUTHERLAND
v.
WOODRING, by Next Friend.
21122.
Supreme Court of Georgia.
Submitted January 9, 1961.
Decided February 9, 1961.
Rehearing Denied February 23, 1961.
Wm. A. Ingram, for plaintiff in error.
R. F. Chance, contra.
GRICE, Justice.
The Court of Appeals certified to this court *622 the following question: "Is the defendant in a civil case entitled to the opening and concluding arguments where the plaintiff's counsel calls him to the stand for the purpose of cross-examination, and where the defendant's counsel examines the defendant while on the stand in such circumstances on material issues in the case, after the completion of the cross-examination of the defendant by plaintiff's counsel, nothing further in the way of evidence of any other kind having been introduced by the defendant?"
In Martin v. Martin, 180 Ga. 782 (5) (180 S.E. 851), this court ruled as follows: "Defendants, having introduced no evidence, were entitled to the opening and conclusion of the argument, as ruled by the trial judge. This is true though one of the defendants called by the plaintiff for the purpose of examination was, while on the stand, interrogated by defendants' attorney." See also Milligan v. Milligan, 209 Ga. 14 (70 S.E.2d 459).
Extended reference to the long series of cases on this subject, as dealt with in the excellent briefs submitted by both parties, is not necessary since the foregoing provides the proper answer, which is in the affirmative.
All the Justices concur.